 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1334 
In the House of Representatives, U. S., 
 
May 6, 2010 
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Agriculture:Mr. Owens (to rank immediately after Mr. Murphy of New York). 

Committee on Appropriations:Mr. Patrick Murphy of Pennsylvania.

Committee on Armed Services:Mr. Garamendi (to rank immediately after Mr. Owens), Mr. Boswell (to rank immediately after Mr. Garamendi), Mr. Johnson of Georgia (to rank immediately after Mr. Boren).

Committee on Foreign Affairs:Mr. Deutch (to rank immediately after Mr. McMahon).

Committee on Homeland Security:Mr. Owens (to rank immediately after Ms. Titus).

Committee on the Judiciary:Mr. Deutch (to rank immediately after Ms. Chu), Mr. Polis.

Committee on Natural Resources:Mr. Luján (to rank immediately after Mr. Heinrich).

Committee on Science and Technology:Mr. Garamendi (to rank immediately after Mr. Peters).

Committee on Transportation and Infrastructure:Mr. Johnson of Georgia.

 
 
Lorraine C. Miller,Clerk. 
